CARLTON, Judge.
The defendant’s sole argument on appeal is that the trial court did not comply with subsection (c) of G.S. 15A-1022 before accepting his guilty pleas. That subsection provides as follows:
(c) The judge may not accept a plea of guilty or no contest without first determining that there is a factual basis for the plea. This determination may be based upon information including but not limited to:
(1) A statement of the facts by the prosecutor.
(2) A written statement of the defendant.
(3) An examination of the pre-sentence report.
(4) Sworn testimony, which may include reliable hearsay.
(5) A statement of facts by the defense counsel.
Defendant argues that this new subsection, not formerly required by case law, places a new and mandatory burden on our trial courts to hear evidence, and rule on its sufficiency to prove the defendant guilty of the crime charged, before accepting guilty pleas. He argues that it is necessary that the trial court discover “the motivation behind the plea.” He further argues that the actual facts of the case must be heard by the trial court in order for it to be convinced that the defendant has committed the crime to which he is pleading guilty and that the plea is not tendered out of fear or promise of leniency. We do not think our legislature intended to place such an onerous burden on our trial courts. Indeed, we do not believe that anyone would seriously contend that our trial courts should begin providing a full trial on the merits for defendants who elect to enter pleas of guilty.
Defendant argues that the record before us does not support the trial court’s conclusion that there was a factual basis for the guilty pleas entered by the defendant. He refers to the five enumerated sources of information mentioned in G.S. 15A-1022(c), *392stated above, and argues that this record contains no statement of facts by the prosecutor, defendant, defense counsel, or other witnesses or sources to support the court’s finding of a factual basis for defendant’s pleas. However, we note that the enumerated sources are not exclusive. That subsection specifically provides that the determination “may be based upon information including but not limited to” the five enumerated sources. Clearly, our legislature intended for trial judges to have access to whatever information might be properly brought to their attention in reaching this determination. Moreover, much of the information referred to in the enumerated items in the statute would not normally be included in a record. Indeed, much of it would not be recorded by the court reporter, nor should it be. We also find that much of the information received in the “transcript of plea” would be helpful to the trial judge in determining that there is a factual basis for the plea of guilty. We reject defendant’s interpretation of this statute.
The withdrawal of a guilty plea after its acceptance by the court and the imposition of sentence “is not a matter of right and a motion to be allowed to so retract is addressed to the sound discretion of the court.” State v. Crandall, 225 N.C. 148, 150, 33 S.E. 2d 861, 862 (1945). “This is especially true when it appears that the plea was understandingly and intelligently made.” Padgett v. United States, 252 F. Supp. 772 at 775, (E.D.N.C. 1965). Here, we hold that the trial court did. not abuse its discretion. Defendant obviously understood the charges against him and all of his constitutional rights were fully afforded him.
This is another ridiculous example of the abuse of the power of appeal by an indigent defendant in a criminal case. The record before us shows affirmatively that defendant, who was represented by counsel, fully understood the charges against him, the nature and effect of his pleas of guilty, and the maximum sentences that might be lawfully imposed upon him if he entered such pleas, and that he entered the pleas of guilty to the offenses charged voluntarily, without threats or inducements or promises, and with a full understanding of the effect and possible consequences of such pleas of guilty. Following substantial sums expended on his behalf at the trial court level, defendant now has added to the taxpayers’ burden by putting them to the expense of paying for the cost of the transcript of the trial proceedings, the *393cost of mimeographing the record and the brief filed for defendant, and the cost of paying a fee to the defendant’s lawyer for his services on appeal in a situation in which there is absolutely no merit.
In the proceedings below, we find
No error.
Judge VAUGHN concurring.
Judge CLARK dissenting.